DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 11/2/22 is acknowledged.   Claims 5-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recites of “or/and “(claim 3, line 2) and, “and/or “(claim 4, line 1) is unclear and confusing in that it is not known as to whether the limitation that taken place before or after or both.   The use of “or” instead of and/or is suggested.   Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klardie et al (20120071958) in view of DE 1925238U (hereinafter the ‘238U, to Siemens & Halske).
Klardie et al discloses the claimed method for connecting a strand of a multi-strand cable to an electrode of an implantable medical device, comprising the steps of:
cutting a strand 112 of the multi-strand cable 148 to form two free ends at the cut of the strand (see Fig. 12); 
lifting at least one of the free ends 112a, 112b relative to the rest of the multi-strand cable (see Fig. 12).   The Klardie is in silent regarding to “at least partially stripping the end of the lifted strand; placing an electrode around the multi-strand cable so as to partially cover the end of the lifted and stripped strand; connecting at least one portion of the stripped end of the strand to the electrode”.  
The DE 1925238U (hereinafter the ‘238U, to Siemens & Halske), the ‘238U teaches the above where “at least partially stripping the end of the lifted strand 8 (see Figs. 1-2) placing an electrode 2 around the multi-strand cable so as to partially cover the end of the lifted and stripped section of strand 8 (see Fig. 1); connecting at least one portion of the stripped end of the strand 8 to the electrode 3-5 (see Figs. 1-2 below).

    PNG
    media_image1.png
    734
    625
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to employ the ‘238Uteaching as noted above onto the invention of Klardie by utilizing the known and available process.
	Limitation of claim 2 is also met by the combination above (see Fig. 1 above where other lift end of strand still being coated with insulation material which is broadly readable as the claimed an insulating sleeve.
	As applied to claim 4, the use of a mechanical  cutting device  is well known in the area of wire connection, therefore the cutting process associated with the mechanical cutting considered obvious be met by the combination teaching above.  

Claim 3 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Klardie et al / The’228U as applied and modified above and further in view of  Regnier et al (EP2719422).
	As applied to claim 3, Klardie et al / the ‘238U meet every aspect method limitation except the limitation of claim 3.   The Regnier appears to teach such laying a second sleeve to control the end lifted strand relative to the rest of the cable (sleeve can be view adjacent to free end of conductor 11 of Figs. 1 and/or Fig. 5, depict the a second sleeve 52/53 to control the end lifted strand relative to the rest of the cable.  Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to utilizing the Regnier teaching as noted above onto the modified invention of Klardie/The 288U for various known benefits including  to control the end lifted strand relative to the rest of the cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt